Slosson, Justice.
Witnesses, who come from a distance at the request of parties, without subpoena, are entitled to the allowance for travelling expenses, and to the per-diem allowance provided by statute; but the per-diem allowance is to be restricted to the days during which the case is actually on the day calendar of the court sitting for trials, and actually in session, and the witnesses are in attendance. If they attend on the like request in two causes, they are entitled to the full allowance in each case, though the parties may be same. (19 Wendell, 82 ; 12 How. 446 ; 4 Sand. 719 ; 16 How. 306; 2 R. S., 5th ed., 922, § 24.)
Referred back to the clerk for retaxation.